4

 

 

E-Filed for Record
3/1/2021 2:58 PM

 

 

Crockett County District Clerk , TX
By: Ninfa Preddy

NO. 19-02-07955-CV

 

EVELYN GARZA, INDIVIDUALLY,

AND ON BEHALF OF RUBEN

ROBERTO GARZA, DECEASED,

MALORIE ELISSA GARZA,

VALERIE MARIE GARZA,

AND ALICE HERNANDEZ GARZA
Plaintiffs,

v.
ADRIAN DARIUS SAMUEL,
RDL ENERGY SERVICES, LLC
AND JPH HOLDINGS, LLC

Defendants.

FILED IN

IN THE DISTRIGL BIRKS

3/15/2021 3:41:42 PM

ELIZABETH G. FLORES
Clerk

11274 JUDICIAL DISTRICT

CROCKETT COUNTY, TEXAS

 

 

PLAINTIFFS’ NOTICE OF APPEAL

 

TO THE HONORABLE COURT:

Now come Plaintiffs—Evelyn Garza, Individually, and on Behalf of Ruben

Roberto Garza, Deceased, Malorie Elissa Garza, Valerie Marie Garza, and Alice

Hernandez Garza, and hereby give notice of their desire and intent to take appeal,

before the Eighth Court of Appeals—E] Paso, of the following Orders:

1. The Court’s Order Granting Court’s Order Granting Defendant JPH Holding,

LLC’s Traditional and No Evidence Motion for Summary Judgement, entered

on January 28, 2021, and disposing entirely with Plaintiffs’ claims against

Defendant,! and

 

' Plaintiffs received notice of the Court’s ruling and entry of this Order on March 1,

2021.

1
2. The Court’s Order Granting Court’s Order Granting Defendants RDL Energy
Services, LP and RDL Energy, LLC’s Traditional and No Evidence Motion
for Summary Judgement, entered on January 28, 2021 and re-entered on
February 25, 2021, and disposing entirely with Plaintiffs’ claims against
Defendant.”

Respectfully submitted,

EAB

PATRICK BALLANTYNE

Texas Bar No. 24053759

LaHood Norton Law Group

40 N.E. Loop 410, Ste. 525

San Antonio, Texas 78216
210°797°7700
patrick@lahoodnorton.com

DESI I. MARTINEZ

Texas Bar No. 24053342
desi.martinez@martinez-law.com
MARTINEZ & ASSOCIATES, PLLC
2828 Goliad Road, Suite 125

San Antonio, Texas 78223
ATTORNEYS FOR PLAINTIFFS

 

? Plaintiffs received notice of the Court’s ruling and entry of this Order on February
26, 2021.

2
CERTIFICATE OF SERVICE
The undersigned attorney certifies that a true and correct copy of this Notice
was transmitted to the following attorneys of record for the parties in this cause,
concurrently with the filing of this Notice, by electric transmission through a court-
approved e-filing service:

RONALD E. MENDOZA
remndoza@lawdcm.com
ATTORNEYS FOR RDL ENERGY, LLC

WILLIAM R. MOYE
wmoye@thompsoncoe.com

MOLLY L. PELA

mpela@thompsoncoe.com
ATTORNEYS FOR JPH HOLDINGS, LLC

ANDREW L. PETERSEN
apetersen@hbdblaw.com

ATTORNEY FOR ADRIAN DARIUS SAMUEL

be

PATRICK BALLANTYNE

CERTIFICATE OF SERVICE ON TRIAL COURT REPORTER

The undersigned attorney here by certifies that a true and correct copy of this
Notice was served on the trial court’s reporter, Ms. Elizabeth Lusk, CSR,
concurrently with the filing of this notice, in compliance with section 51.017 of the

Civil Practices and Remedies Code, by electronic service to

TEs

PATRICK BALLANTYNE

brandonlusk70@yahoo.com.